Citation Nr: 1515620	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-08 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss disability.

2. Entitlement to service connection for right ear hearing loss disability.

3. Entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970, June 2002 to October 2002, and February 2003 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the July 2012 rating decision, the RO also granted service connection for hypertension, rated as noncompensable, denied a disability rating in excess of 10 percent for a left knee disability, and denied entitlement to service connection for a right knee disability, a back disability, and tinnitus.  In his September 2012 notice of disagreement, the Veteran only expressed disagreement with the denial of entitlement to service connection for bilateral hearing loss.  Accordingly, the Veteran did not perfect an appeal as to any other issue adjudicated in the July 2012 rating decision, and thus, those issues are not currently before the Board.

The Virtual VA paperless claims processing system (Virtual VA) contains VA treatment records from the North Texas Healthcare System dated November 2002 to June 2012.  The Veterans Benefits Management System (VBMS) contains a December 2014 appellate brief.  Other documents contained on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issues of entitlement to service connection for right ear hearing loss disability and left ear hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1. A September 2006 rating decision denied entitlement to service connection for right ear hearing loss disability based on the determination that the evidence did not show a current disability.  

2. In October 2006, the Veteran submitted a notice of disagreement with the September 2006 rating decision.  In December 2006, the RO issued a statement of the case denying service connection.  

3. The Veteran did not submit a substantive appeal within 60 days of the issuance of the statement of the case.  No new and material evidence was received by VA within one year of the issuance of the September 2006 rating decision.

4. A July 2008 letter decision denied the Veteran's request to reopen his claim of entitlement to service connection for right ear hearing loss disability based on the determination that new and material evidence had not been received.

5. The Veteran did not submit a notice of disagreement with the July 2008 letter decision, and no new and material evidence was received by VA within one year of the issuance of the July 2008 letter decision.

6. Since the July 2008 RO decision, the Veteran's VA treatment records were obtained, which include a diagnosis of right ear hearing loss.  This new evidence therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for right ear hearing loss disability.


CONCLUSIONS OF LAW

1. The September 2006 rating decision, which denied entitlement to service connection for right ear hearing loss disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2014).

2. The July 2008 letter decision, which denied the Veteran's request to reopen the claim of entitlement to service connection for right ear hearing loss disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2014).

3. The additional evidence received since the July 2008 RO decision is new and material, and the claim of entitlement to service connection for right ear hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

A September 2006 rating decision denied entitlement to service connection for right ear hearing loss disability based on the determination that the evidence did not show a current disability.  In October 2006, the Veteran submitted a notice of disagreement with the September 2006 rating decision, and in December 2006 the RO issued a statement of the case again denying service connection.  The Veteran did not submit a substantive appeal within 60 days of the issuance of the statement of the case, and no additional evidence was received before the appeal period expired.  As such, the September 2006 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

A July 2008 letter decision denied the Veteran's request to reopen his claim of entitlement to service connection for right ear hearing loss disability based on the determination that new and material evidence had not been received.  The Veteran did not submit a notice of disagreement with the July 2008 decision, and no new and material evidence was received by VA within one year of the issuance of the July 2008 decision.  As such, the July 2008 RO decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final July 2008 RO decision, VA treatment records were obtained in connection with the Veteran's request to reopen his claim of entitlement to service connection for right ear hearing loss disability.  The Veteran's VA treatment records include a diagnosis of right ear hearing loss.  See, e.g., January 2009 VA audiology consultation note.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in July 2008, and includes a current diagnosis.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for right ear hearing loss disability, as it raises a reasonable possibility that the Veteran suffers from a current disability.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for right ear hearing loss disability is reopened, and to this extent only, the appeal is granted.


	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran's service treatment records contain examination reports with audiological testing findings dated in April 1967, February 1970, October 1987, June 1982, March 1986, March 1987, June 1991, and July 1996.  However, the Veteran's service treatment records also include notes indicating that physical examinations of the Veteran were performed in September 2001 and June 2002, however those examination reports are not of record.  Further, there are no examination reports of record from when the Veteran was separated from active duty in October 2002, before, during, or after his active duty in 2003, or upon his retirement from the Reserves in December 2005.  The Veteran contends that he was told he had hearing loss in his right ear after his final Reserve physical examination.  See September 2012 notice of disagreement; December 2007 claim.  Further, a September 2005 service treatment record contained a chart with audiological examination findings completed by hand, but also noted that a computer-generated form of the examination results (DD Form 2216) should have been attached; no such form is of record.  On remand, the AOJ should undertake appropriate efforts to obtain any outstanding service treatment records, to include all examination reports performed upon entrance and/or separation from active duty in 2002 and 2003, as well as the noted outstanding Reserve records.

The Veteran's VA treatment records include audiology consultation notes dated January 2009 and September 2010.  Both notes state that audiograms performed upon those consultations could be accessed from the records system.  However, the Board does not have access to that system, and the audiograms are not currently associated with the evidentiary record.  On remand, the AOJ should obtain all outstanding VA treatment records, to include copies of all audiograms.

In May 2014, the Veteran submitted the results of a March 2014 audiogram performed at Avada Audiology and Hearing Care.  On remand, the AOJ should make appropriate efforts to obtain any and all treatment records from Avada Audiology and Hearing Care, as well as any other relevant private treatment records.

The Veteran contends that his current bilateral hearing loss is related to his noise exposure during service.  During his active duty from 1967 to 1970, the Veteran's Military Occupational Special (MOS) was Armorer.  During the Veteran's Reserve service, including his periods of active duty in 2002 and 2003, his MOS was Munitions Systems Mechanic.  VA recognizes both specialties are ones in which there is a high probability for noise exposure.  See January 2013 statement of the case.

The Veteran was afforded a VA examination in April 2012.  The April 2012 VA examiner diagnosed sensorineural hearing loss bilaterally, though the Board notes that the Veteran's April 2012 audiometric testing results for his right ear would not be considered disabling for VA purposes under 38 C.F.R. § 3.385.  The April 2012 VA examiner opined that it was less likely than not that the Veteran's current hearing loss is related to his active duty service from 1967 to 1970, because the Veteran's hearing was within normal limits at all tested frequencies upon entrance and separation from active duty, and no significant threshold shifts were noted to have occurred during that period of active duty.  However, the April 2012 stated that she could not provide a medical opinion without resorting to mere speculation regarding the Veteran's period of active duty in 2002, because there was no evidence of record regarding examinations of the Veteran's hearing for this period of active duty service.  The Board notes the April 2012 VA examiner did not address the Veteran's period of active duty in 2003.

The Board notes that the April 2012 VA examiner noted that examinations performed during the Veteran's Reserve service "suggest significant hearing threshold shifts and hearing loss in the left ear only."  Beginning with the June 1982 examination, the Veteran's audiometric results indicated a puretone threshold at 4000 Hz in the left ear of 40 dB.  Under 38 C.F.R. § 3.385, this would indicate a left ear hearing loss disability.  Examinations in March 1986, March 1987, and June 1991 also show a puretone threshold of 40 dB or greater at 4000 Hz in the left ear.  Upon examination in July 1996, audiometric testing results indicated hearing loss in both the right and left ear which would qualify as disabling under 38 C.F.R. § 3.385, and showed significant threshold shifts in the Veteran's right ear.  However, audiometric testing results in September 2005 show dramatically different puretone thresholds than the July 1996 examination.  The April 2012 VA examiner did not discuss the Veteran's September 2005 audiometric testing results at all, she did not address the apparent inconsistencies in the Veteran's audiometric testing throughout his Reserve service, and she did not opine as to whether the Veteran had a preexisting hearing loss before his 2002 and/or 2003 periods of active duty, and whether those periods of active duty aggravated any preexisting hearing loss disability.

Finally, the Board notes that the March 2014 audiometric testing results from Aveda Audiology and Hearing Care show a worsening of the Veteran's hearing loss in his right ear as compared to the April 2012 VA examination results.

On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of any current right and/or left ear hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all of the Veteran's outstanding service treatment records, to include:

a) The examination report from the physical examination performed in September 2001;

b) The examination report from the physical examination performed in June 2002, upon the Veteran's entrance to active duty;

c) Any examination report from an examination performed in conjunction with the Veteran's separation from active duty in October 2002;

d) Any examination report from an examination performed upon the Veteran's entrance into active duty in February 2003;

e) Any examination report from an examination performed in conjunction with the Veteran's separation from active duty in July 2003;

f) Any examination report from an examination performed in conjunction with the Veteran's retirement from the Reserves in December 2005; and 

g) Any audiometric testing data, forms, and/or DD Form 2216 from September 2005.

Efforts to obtain these records should be documented in the record.  All obtained records should be associated with the evidentiary record, and a copy provided to the Veteran's representative.

2. The AOJ should ask the Veteran to identify any private testing and/or treatment related to his hearing loss.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include all treatment records and testing results from Aveda Audiology and Hearing Care.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

3. For #1 and #2, the AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

4. The AOJ should obtain all outstanding VA treatment records, to include audiograms from the Veteran's January 2009 and September 2010 audiology consultations, and all treatment records dated from June 2012 to present.  All obtained records should be associated with the evidentiary record.

5. After #1-#4 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a new VA audiological examination with an appropriate examiner to determine the nature and etiology of any current right ear and/or left ear hearing loss disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right and/or left ear hearing loss was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should note that VA recognizes both of the Veteran's active duty Military Occupational Specialties, Armorer and Munitions Systems Mechanic, as ones in which there is a high probability for noise exposure.  See January 2013 statement of the case.

The examiner should address the Veteran's military noise exposure versus any noise exposure from his occupation as a mail carrier, and any recreational noise exposure.  The examiner should note that the Veteran's service treatment records include multiple medical certifications in which the Veteran denied any occupational or hobby exposure to loud noise.  See, e.g., June 2001 and September 2001 annual medical certifications. 

b) Did right and/or left ear hearing loss clearly and unmistakably pre-exist the Veteran's 2002 and/or 2003 active duty service, and if so, is it clear and unmistakable that the right and/or left ear hearing loss was not permanently aggravated by the 2002 and/or 2003 active duty service?  

Specific medical evidence should be cited with regard to any opinions provided.

Again, the examiner should note that VA recognizes the Veteran's MOS of Munitions Systems Mechanic during his 2002 and 2003 periods of active duty as one in which there is a high probability for noise exposure.  See January 2013 statement of the case.

The examiner should comment upon upward threshold shifts in the Veteran's hearing upon examination, to include during his Reserve service from October 1978 to July 1996.  See, e.g., April 2012 VA examination report.

The examiner is asked, to the extent possible, to address and reconcile the discrepancies between the audiometric findings upon service examination, particularly upon examination in July 1996.  The examiner is also asked to address and reconcile any discrepancy between previous findings and findings upon his/her examination.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he/she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

6. After the above development has been completed, readjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


